Sweeney, J.,
dissenting. Because I am of the opinion that the suspensions involved in the case sub judice are final appealable orders pursuant to R.C. 2505.02, I must respectfully dissent.
The United States Supreme Court stated in Bell v. Burson (1971), 402 U.S. 535, at 539:
“* * * Suspension of issued licenses thus involves state action that adjudicates important interests of the licensees. In such cases the licenses are not to be taken away without that procedural due process required by the Fourteenth Amendment. * * * This is but an application of the general proposition that relevant constitutional restraints limit state power to terminate an entitlement whether the entitlement is denominated a ‘right’ or a ‘privilege.’ * * *”
As both the majority and appellant acknowledge, a suspension of an operator’s license involves the suspension of a substantial right. See Williams v. Dollison (1980), 62 Ohio St. 2d 297 [16 O.O.3d 350]; Mackey v. Montrym (1979), 443 U.S. 1; Dixon v. Love (1977), 431 U.S. 105; and Bell v. Burson, supra. Nevertheless, the majority reaches the decision that the suspension procedure involved in R.C. 4511.191(E) is not a special proceeding, and hence, is not a final appealable order under R.C. 2505.02. In so concluding, the majority finds that the so-called balancing test established in Amato v. General Motors Corp. (1981), 67 Ohio St. 2d 253 [21 O.O.3d 158], somehow compels the holding that a license suspension dictated pursuant to R.C. 4511.191(E) is not a final appealable order. I strongly disagree.
In Bernbaum v. Silverstein (1980), 62 Ohio St. 2d 445 [16 O.O.3d 461], this court stated at page 447:
“* * * a prime determinant of whether a particular order is one made in a special proceeding is the practicability of appeal after final judgment. A ruling which implicates a claim of right that would be irreparably lost if its review need await final judgment is likely to be deemed a final order. * * *”
While the majority admits that appeal after judgment is impracticable when said judgment involves the suspension of one’s operator’s license, the majority rationalizes its conclusion by stating,, in effect, that the ends sought by R.C. 4511.191(E) justify the means utilized, irrespective of whether the licensee is guilty or innocent of the underlying charge of operating a motor vehicle while under the influence of alcohol (R.C. 4511.19). In doing so, I believe that the majority misapplies the Amato balancing test by placing undue weight to the policy considerations underlying R.C. 4511.191(E) in order to justify its reversal. This type of reasoning completely ignores the analysis set forth in the Bell and Bembaum opinions.
While I agree with the proposition that there is a compelling need to combat the serious problem of alcohol-related accidents on Ohio’s thoroughfares, I do not believe that this court should deny an individual the right to appeal a license suspension, since the directive outlined in R.C. 4511.191(E) establishes a framework whereby a licensee’s substantial right to operate a motor vehicle is finally adjudicated in a special proceeding. The plain import *62of the procedure set forth in R.C. 4511.191(K) constitutes a “special proceeding” within the ordinary meaning of that term.
In applying the analysis that this court adopted in Bembaum, supra, to the procedure involved in the statute in question, I believe it becomes obvious that the suspension of one’s operator’s license amounts to a right which is irreparably lost, unless the order stemming from that procedure is treated as a final appealable order. Once a suspension is ordered pursuant to the statute, the licensee is prohibited from operating a motor vehicle. The time period that encompasses the suspension becomes irretrievably lost, regardless of whether the individual is convicted on the underlying R.C. 4511.19 charge, unless an appeal of that suspension involving the substantial right is immediately provided. Thus, for example, an appeal of the suspension after an acquittal on the drunk driving charge would be nothing more than a futile gesture, because the right to operate a motor vehicle during the time of suspension could never be restored.
Therefore, based on these reasons, I would affirm the unanimous decision of the court of appeals, and permit the review requested by the defendants herein, pursuant to R.C. 2505.02.
W. Brown and C. Brown, JJ., concur in the foregoing dissenting opinion.